UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-6783


GARY LEE SMITH,

                    Plaintiff - Appellant,

             v.

OFFICER J. AITA; SALISBURY CITY,

                    Defendants - Appellees,

             and

SALISBURY CITY POLICE DEPARTMENT; PFC J. SANDER, #1122; PFC J.
DIMARE; PFC J. BURT,

                    Defendants.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Catherine C. Blake, District Judge. (8:14-cv-03487-CCB)


Submitted: January 31, 2018                                Decided: February 14, 2018


Before AGEE, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Gary Lee Smith, Appellant Pro Se. Ernest I. Cornbrooks IV, KARPINSKI, COLARESI
& KARP, PA, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Gary Lee Smith appeals the district court’s order dismissing in part his 42 U.S.C.

§ 1983 (2012) complaint for failure to state a claim. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Smith v. Aita, No. 8:14-cv-03487-CCB (D. Md. July 12, 2016). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3